          Case 1:20-mj-00037-DL Document 29 Filed 07/10/20 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


United States

     v.                                         Case No. 20-mj-37-DL-1
                                                Opinion No. 2020 DNH 120
Inyemar Manuel Suazo


                            MEMORANDUM AND ORDER

     Inyemar Manuel Suazo was arrested on a criminal complaint

in the District of New Hampshire on February 11, 2020. The

magistrate judge determined that he should be detained. Suazo

has filed a motion to revoke the detention order pursuant to 18

U.S.C. § 3145(b) (Doc. No. 17). After reviewing the record de

novo, I deny Suazo’s motion.



                             I.    LEGAL STANDARDS


A.   Standard of Review

     When “a person is ordered detained by a magistrate judge,”

he “may file, with the court having original jurisdiction over

the offense, a motion for revocation . . . of the order.” §

3145(b).

     Precedent dictates that I must review the magistrate

judge’s detention order de novo. United States v. Tortora, 922

F.2d 880, 883 n.4 (1st Cir. 1990); see also United States v.
       Case 1:20-mj-00037-DL Document 29 Filed 07/10/20 Page 2 of 9



Oaks, 793 F. App’x 744, 747 (10th Cir. 2019) (applying the same

review standard more recently). De novo review, however, does

not require a district judge to reinvent the wheel: If the

magistrate judge has carefully and correctly analyzed the

detention question in a written decision, no purpose is served

by attempting to creatively rephrase the magistrate judge’s

analysis. What matters is that the district judge must

independently assess the evidence and reach his or her own

conclusions.

     In so reviewing the detention order, I “may reject the

magistrate judge’s fact finding and start the hearing anew[,] or

[I] may accept the findings of fact made by the magistrate and

hear additional facts and argument.” United States v. Cross, 389

F. Supp. 3d 140, 142 (D. Mass. 2019) (quoting United States v.

Oliveira, 238 F. Supp. 3d 165, 167 (D. Mass. 2017)); accord

Tortora, 922 F.2d at 883 (providing for appellate review of the

district court’s decision, which “accepted the subsidiary facts

as found by the magistrate,” and “the facts as presented in the

record and as found by the magistrate”).


B.   Bail Factors

     When resolving a motion to revoke a detention order, I,

like the magistrate judge who held the initial hearing on the

issue, must “determine whether any conditions or combination of




                                    2
       Case 1:20-mj-00037-DL Document 29 Filed 07/10/20 Page 3 of 9



conditions set forth in [18 U.S.C. § 3142(c)] will reasonably

assure the appearance of such person as required and the safety

of any other person and the community . . . .” 18 U.S.C. §

3142(f). Pursuant to the provisions of § 3142(g), I consider the

following factors:

     (1) the nature and circumstances of the offense charged
     . . . ; (2) the weight of the evidence against the
     person; (3) the history and characteristics of the
     person, including . . . family ties, employment, . . .
     past conduct, . . . [and] criminal history . . .; and
     (4) the nature and seriousness of the danger to any
     person or the community that would be posed by the
     person’s release.

§ 3142(g)(1)–(4). If I “find[] that no condition or combination

of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the

community,” then I must “order the detention of the person

before trial.” § 3142(e)(1).

     “[W]here there is probable cause to believe that the person

committed an offense for which a maximum term of imprisonment of

ten years or more is prescribed in the Controlled Substances Act

(21 U.S.C. [§] 801 et seq.),” a rebuttable presumption arises

that no such conditions exist. United States v. O’Brien, 895

F.2d 810, 814–15 (1st Cir. 1990) (internal quotation marks

omitted) (quoting § 3142(e)(3)(A)). “The presumption raised as a

result of a finding of probable cause to believe that a person

has committed a relevant narcotics offense has two components.



                                    3
       Case 1:20-mj-00037-DL Document 29 Filed 07/10/20 Page 4 of 9



One is that such a person poses a risk of flight; the second is

that he represents a danger to the community.” United States v.

Moss, 887 F.2d 333, 335 n.3 (1st Cir. 1989); see also United

States v. Santos-Ferrer, No. 92-1445, No. 92-1446, 1992 WL

120348, at *3–5 (1st Cir. June 5, 1992) (per curiam) (discussing

district court’s application and analysis of the presumption in

a drug trafficking case). The defendant, however, need only

“introduce ‘some evidence’ to the contrary” to rebut the

presumption. O’Brien, 895 F.2d at 815. Even if the defendant

rebuts the presumption by producing some evidence, the

government retains the burden of persuasion and must prove

dangerousness by clear and convincing evidence and a risk of

flight by the preponderance of the evidence. United States v.

Iglesias-Benitez, No. 92-1837, 1992 WL 210612, at *2 (1st Cir.

Sept. 1, 1992) (citing United States v. Patriarca, 948 F.2d 789,

792–93 (1st Cir. 1991)); see also § 3142(f) (applying the clear

and convincing evidence standard to the dangerousness

determination in § 3142(e)(1)).



                              II.   ANALYSIS

     The magistrate judge issued a carefully considered written

order explaining her decision to detain Suazo. See Order of

Detention, Doc. No. 18. Reviewing the detention issue de novo in

light of the entire record, I conclude that the magistrate judge


                                    4
       Case 1:20-mj-00037-DL Document 29 Filed 07/10/20 Page 5 of 9



correctly determined that Suazo must be detained because “no

condition or combination of conditions will reasonably assure

the safety of any other person and the community.” Doc. No. 18

at 12; accord § 3142(e)(1). In reaching this conclusion, I adopt

the magistrate judge’s findings of fact and rulings of law and

write only to explain why Suazo’s arguments to the contrary are

unpersuasive.


A.   The No-Contact Violation

     Suazo argues that the magistrate judge mistakenly relied on

Suazo’s violation of a no-contact order in a related case when

determining that he should be detained here. I disagree. Suazo

was indicted on nearly identical charges in the District of

Maine in 2018. Days before his case was originally set for trial

in December 2019, “the government alleged that [Suazo] violated

the condition of his pretrial release that he ‘avoid all contact

directly or indirectly,’ with any co-defendant (except when

counsel is present),” Order of Revocation and Detention at 1,

United States v. Suazo, No. 2:18-cr-00026-DBH (D. Me. Dec. 17,

2019), ECF No. 586, when Suazo (1) arranged a meeting with a co-

defendant, Julio Mejia; (2) showed Mejia a picture of Mejia’s

cooperation agreement; and (3) threatened to publish it on the

internet if Mejia testified against him. Bail Hearing Transcript




                                    5
       Case 1:20-mj-00037-DL Document 29 Filed 07/10/20 Page 6 of 9



at 7 ll. 17–22, United States v. Suazo, No. 2:18-cr-00026-DBH

(D. Me. Dec. 16, 2019).

     Judge D. Brock Hornby “found by clear and convincing

evidence” that Suazo violated the no-contact condition. Order of

Revocation and Detention, supra, at 1. He also found that Suazo

should be detained pursuant to 18 U.S.C. § 3148(b)(2)(B),

because Suazo was “unlikely to abide by any conditions or

combination of conditions of release.” Order of Revocation and

Detention, supra, at 2 (internal quotation marks omitted)

(quoting § 3148(b)(2)(B)) (finding that Suazo would not adhere

to the no-contact provision going forward). As a result, Suazo’s

bail was revoked, and he was detained pending trial.

     Suazo admits the no-contact violation but claims that it

does not support the detention order in this case because it was

an innocent meeting arranged by Mejia. After reviewing all of

the relevant evidence that bears on the no-contact violation,

much of which was not available to the magistrate judge, I

conclude that clear and convincing evidence establishes that it

was Suazo who initiated contact with Mejia and that Suazo did so

in an effort to prevent Mejia from testifying against him. Given

this finding, the no-contact violation stands as strong evidence

that Suazo presents a danger to potential witnesses in the

current case and that conditions of release cannot sufficiently

manage this danger.


                                    6
       Case 1:20-mj-00037-DL Document 29 Filed 07/10/20 Page 7 of 9



B.   Impact of COVID-19 on Suazo’s Ongoing Detention

     Suazo argues that he has been denied his due process rights

because he is being detained pending indictment during the

COVID-19 pandemic 1 and that such detention has been “prolonged .

. . by the emergency . . . .” Def.’s Mot. to Revoke Detention

Order, Doc. No. 17 at 6. He further states that “the difficulty

of separation from his son and family during this emergency

should . . . be taken into account . . . .” Doc. No. 17 at 7. He

offers no medical evidence to support a claim that he is at an

elevated risk of serious complications should he contract the

disease.

     I agree with the magistrate judge’s findings on this issue.

Then, as now, Suazo “has presented no evidence that his age or

health circumstances place him at high risk to experience severe

illness if he contracts the virus. He also presents no evidence

that there has been a lack of precautions or appropriate

measures by the” Merrimack County House of Corrections, where

Suazo is currently detained pending indictment, or that “the

facility is unprepared to . . . care for those who may become

infected with the virus.” Doc. No. 18 at 11. I appreciate both


1 In a previous order, I addressed whether Suazo’s indictment has
been delayed by this court’s standing orders on the COVID-19
pandemic, postponing grand jury proceedings — it has not — and
whether his detention pending indictment has violated his rights
under the Speedy Trial Act — it has not. I do not take up those
arguments again.


                                    7
       Case 1:20-mj-00037-DL Document 29 Filed 07/10/20 Page 8 of 9



the generalized risk COVID-19 presents to those detained in

correctional facilities and the inherent burden of being

separated from one’s family, especially during trying times.

Without a particularized health risk presented by COVID-19 to

Suazo, however, I cannot order Suazo released based on these

grounds. I agree, therefore, with the magistrate judge that

Suazo fails to make a sufficient argument for his release in

light of COVID-19.


C.   Other Arguments

     Suazo notes that he has no prior criminal record. Doc. No.

17 at 1. He complains about the lengthy period of pretrial

detention he served on the related charges in the District of

Maine, which were dismissed on the eve of trial. Doc. No. 17 at

2, 4. He also argues that he is improperly being housed with

prisoners who have already been adjudged guilty of their crimes.

Doc. No. 17 at 16. None of these arguments persuade me that

Suazo is entitled to pretrial release.



                             III. CONCLUSION

     For the foregoing reasons, after reviewing the entire

record in this case de novo, I determine by clear and convincing

evidence that no condition or combination of release conditions

exist that will reasonably assure the safety of any other person




                                    8
        Case 1:20-mj-00037-DL Document 29 Filed 07/10/20 Page 9 of 9



and the community. Accordingly, I deny Suazo’s motion to revoke

the detention order (Doc. No. 17).


      SO ORDERED.

                                         /s/ Paul J. Barbadoro
                                         Paul J. Barbadoro
                                         United States District Judge

July 10, 2020

cc:   Johnathan Nathans, Esq.
      Michael Conley, Esq.
      Edward S. MacColl, Esq.
      U.S. Marshal
      U.S. Probation




                                     9
